On Petition for Rehearing (Filed February 25, 1915).
Beucb, J.
Counsel-for appellant appears to have misconstrued our original opinion, and no doubt some explanation is necessary. We did not hold that, if the evidence had shown that the interest of the plaintiff. in the diamond ring was merely that of a joint owner, an action of replevin or of claim and delivery would have lain. We merely held that as we construed the evidence of the plaintiff, the sole ownership and right of possession was shown in him, and that therefore the action would lie.
Nor did we wish to be understood as holding that the testimony as to conversations between third persons who are not parties to the suit, and a deceased husband or wife, would be inadmissible in all cases. In relation to such testimony we have no specific statutes, and the ordinary and general rules of evidence obtain.
All that chapter 109 of the Laws of 1909 did was to free the surviving husband or wife, when a litigant, from the disqualifications and personal inability to testify as to conversations with the deceased spouse in “an action or proceeding by or against the executor, administrator, heirs at law, or next of kin,” of such persons which was imposed upon him by ¶ 2 of § 6563, Rev. Codes 1899, being ¶ 1 of chapter 17 of the *469Laws of 1879. Witnesses wbo are not parties to tbe suit are not disqualified by such statute, and may still testify as to conversations field witfi tfie deceased wfiicfi are otherwise admissible, but subject, of course, to tfie general rules as to hearsay evidence.
Tfie petition for a rehearing is denied.